DETAILED ACTION
This action is responsive to the application No. 16/585,932 filed on September 27, 2019.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgment
The amendment filed on 01/21/2021 responding to the Office action mailed on 10/26/2020 has been entered.  The present Office action is made with all the suggested amendments being fully considered.  Accordingly, pending in this Office action are claims 1, 2, 4, 10-12, 17-20, and 21-30.

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jin (US 2007/0107774).

Regarding Claim 1, Jin (see, e.g., Figs. 1A, 1B, 7-9), teaches a negative capacitance structure, comprising:
a first conductive layer 103;
a ferroelectric dielectric layer 104 disposed over the first conductive layer 103; and
a second conductive layer 105 disposed over the ferroelectric dielectric layer 104, 
wherein:
the ferroelectric dielectric layer 104 includes an amorphous layer 141 and crystals 142, and the crystals 142 are nanocrystals dispersed in the amorphous layer 141, and
the amorphous layer 141 and the crystals 142 are made of a same material (see, e.g., pars. 0192, 0230-0243).

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2007/0107774) in view of Lai (US 2017/0141235).

Regarding Claim 2, Jin teaches all aspects of claim 1.  Jin (see, e.g., Figs. 1A, 1B, 7-9), teaches that the amorphous layer 141 and the crystals 142 are made of a same material including BaTiO3, Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3, LiNbO3, LiTaO3, PbNb3O6, PbNaNb5O15, Cd2Nb2O7, Pb2Nb2O7, Bi4Ti3O12, (Bi,La)4Ti3O12, and SrBi2Ta2O9 (see, e.g., Jin, pars. 0189, 0192).  Jin does not teach that the same material includes HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.
Jin discloses the claimed invention except for the use of Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 for the ferroelectric layer instead of HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.  Lai (see, e.g., par. 0023), on the other hand teaches that HfZrOx 3, (Pb,La)(Zr,Ti)O3 are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for Pb(Zr,Ti)O3 or (Pb,La)(Zr,Ti)O3 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 10, Jin teaches all aspects of claim 1.  Jin (see, e.g., Figs. 1A, 1B), teaches that the amorphous layer 141 and the crystals 142 are made of BaTiO3, Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3, LiNbO3, LiTaO3, PbNb3O6, PbNaNb5O15, Cd2Nb2O7, Pb2Nb2O7, Bi4Ti3O12, (Bi,La)4Ti3O12, and SrBi2Ta2O9 (see, e.g., Jin, pars. 0189, 0192).  Jin does not teach that the amorphous layer and the crystals are made of HfZrO2.
Jin discloses the claimed invention except for the use of Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 for the ferroelectric layer instead of HfZrO2.  Lai (see, e.g., par. 0023), on the other hand teaches that HfZrOx and Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for Pb(Zr,Ti)O3 or (Pb,La)(Zr,Ti)O3 since the substitution would yield KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2007/0107774).

Regarding Claim 4, Jin teaches all aspects of claim 1.  Jin teaches that an average size of the nanocrystals is in a range from 3 nm to 15 nm (see, e.g., par. 0192).  Jin does not teach that an average size of the nanocrystals is in a range from 0.5 nm to 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2007/0107774) in view of Lai (US 2017/0141235) and further in view of Lansalot-Matras (US 2018/0327913).

Regarding Claim 21, Jin and Lai teach all aspects of claim 2.  Jin does not teach that the metal element is one or more selected from the group consisting of Y and Gd.
Jin discloses the claimed invention except for the use of BaTiO3 for the ferroelectric layer instead of HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Y and Gd.  Lansalot-Matras (see, e.g., par. 0021), on the other hand teaches that BaTiOx and HfYOx are equivalent oxide materials known in the art.  Therefore, because these oxide materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfYOx for BaTiOx since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Claims 11, 12, 17-19, 25, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2018/0006129) in view of Jin (US 2007/0107774) and further in view of Lai (US 2017/0141235).

Regarding Claim 11, Xing (see, e.g., Fig. 2), teaches a negative capacitance field effect transistor (NC-FET) 101, comprising:
a channel layer 10 made of a semiconductor (see, e.g., par. 0026);
a gate dielectric layer 22 disposed over the channel layer 10;
a first gate electrode layer 23 disposed over the gate dielectric layer 22;
24 disposed over the first gate electrode layer 23; and
a second gate electrode layer 29 disposed over the ferroelectric dielectric layer 24,2DM US 170096824-1.095714.1013Application No. 16/585,932Docket No. 095714-1013
Xing is silent with respect to the claim limitations that the ferroelectric dielectric layer includes an amorphous layer and crystals, and the crystals are nanocrystals dispersed in the amorphous layer, and the amorphous layer and the crystals are made of a same material, which includes HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.
Jin (see, e.g., Figs. 1A, 1B, 7-9), on the other hand, teaches that the ferroelectric dielectric layer 104 includes an amorphous layer 141 and crystals 142, and the crystals 142 are nanocrystals dispersed in the amorphous layer 141, and the amorphous layer 141 and the crystals 142 are made of a same material, thus, providing a nonvolatile functional element capable of obtaining a stable operation so that, e.g., a memory device capable of a nondestructive read operation without destroying the low resistance state, switching operation to control the current, and holding data more stably can be formed (see, e.g., par. 0055, 0189, 0192, 0199-0201, 0230-0243).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Xing’s device a ferroelectric dielectric layer including an amorphous layer and nanocrystals dispersed in the amorphous layer, and the amorphous layer and the crystals are made of a same material, as taught by Jin, so that a memory device capable of a nondestructive read operation, switching operation to control the current, and holding data more stably can be formed.

Xing/Jin disclose the claimed invention except for the use of Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 for the ferroelectric layer instead of HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.  Lai (see, e.g., par. 0023), on the other hand teaches that HfZrOx and Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for Pb(Zr,Ti)O3 or (Pb,La)(Zr,Ti)O3 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 12, Xing, Jin, and Lai teach all aspects of claim 11.  Jin (see, e.g., Figs. 1A, 1B, 7-9), teaches that the same material includes BaTiO3, Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3, LiNbO3, LiTaO3, PbNb3O6, PbNaNb5O15, Cd2Nb2O7, Pb2Nb2O7, Bi4Ti3O12, (Bi,La)4Ti3O12, and SrBi2Ta2O9 (see, e.g., Jin, pars. 0189, 0192, 0230-0243).  Jin does not teach that the same material includes HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.
Xing/Jin disclose the claimed invention except for the use of Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 for the ferroelectric layer instead of HfO2 and an oxide of a metal e.g., par. 0023), on the other hand teaches that HfZrOx and Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for Pb(Zr,Ti)O3 or (Pb,La)(Zr,Ti)O3 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 17, Xing, Jin, and Lai teach all aspects of claim 11.  Xing (see, e.g., Fig. 2), teaches that the channel 10 layer includes SiGe (see, e.g., par. 0029).  

Regarding Claim 18, Xing, Jin, and Lai teach all aspects of claim 11.  Xing (see, e.g., Fig. 2), teaches that:
the second gate electrode layer 29 includes a first conductive layer 29A disposed on the ferroelectric dielectric layer 24, and
the first conductive layer 29A is made of TiN or TiN doped with one or more elements (see, e.g., par. 0032).  

Regarding Claim 19, Xing, Jin, and Lai teach all aspects of claim 18.  Xing (see, e.g., Fig. 2), teaches that:
29 layer further includes a second conductive layer 29B disposed on the first conductive layer 29A, and
Xing does not disclose that the second conductive layer 29B is made of TaN.  
Xing teaches that the second conductive layer 29B is made of titanium aluminide.
Xing/Jin disclose the claimed invention except for the use of titanium aluminide for the second conductive layer instead of TaN.  Xing (see, e.g., par. 0032), on the other hand teaches that titanium aluminide and TaN are equivalent conductive materials known in the art.  Therefore, because these conductive materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute titanium aluminide for TaN since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 25, Xing, Jin, and Lai teach all aspects of claim 11.  Jin teaches that an average size of the nanocrystals is in a range from 3 nm to 15 nm (see, e.g., par. 0192).  Jin does not teach that an average size of the nanocrystals is in a range from 0.5 nm to 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Regarding Claim 27, Xing, Jin, and Lai teach all aspects of claim 11.  Xing (see, e.g., Fig. 2), teaches that each of the gate dielectric layer 22 and the ferroelectric dielectric layer 24 has a U-shape cross section.  

Claims 20 and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2018/0006129) in view of Ino (US 2016/0005961) and further in view of Tao (US 2015/0076437).

Regarding Claim 20, Xing (see, e.g., Fig. 2), teaches a negative capacitance field effect transistor (NC-FET) 101, comprising:
a channel layer 10 made of a semiconductor (see, e.g., par. 0026);
a first dielectric layer 22 disposed over the channel layer 10;
a first conductive layer 23 disposed over the first dielectric layer 22;
a second dielectric layer 24 disposed over the first conductive layer 23; and
a gate electrode layer 29 disposed over the second dielectric layer 24,2DM US 170096824-1.095714.1013Application No. 16/585,932Docket No. 095714-1013
wherein:
24 includes an oxide of hafnium and a metal element X (see, e.g., par. 0030).
Xing is silent with respect to the claim limitations that the second dielectric layer includes a compressive strained oxide of hafnium where X is one or more selected from the group consisting of La, Y, and Gd.

Ino, on the other hand, teaches ferroelectric random access memory (FeRAM) comprising dielectric layers including a compressive oxide of hafnium to enhance the symmetry of the crystal and reduce the coercive electric field of the dielectric layer (see, e.g., par. 0089).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Xing’s device the second dielectric layer including a compressive strained oxide of hafnium, as taught by Ino, to enhance the symmetry of the crystal and reduce the coercive electric field of the dielectric layer.
Xing/Ino disclose the claimed invention except for the use of HfZrOx for the oxide of hafnium and metal element X, instead of a metal element X selected from the group consisting of La, Y, and Gd.  Tao (see, e.g., par. 0028), on the other hand teaches that HfZrOx and HfYOx, HfGdOx are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for HfYOx or HfGdOx since the KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 30, Xing, Ino, and Tao teach all aspects of claim 20.  Xing (see, e.g., Fig. 2), teaches that the second dielectric layer 24 has a U-shape cross section.

Claim 28 is rejected under 35 U.S.C. 103 as being unpatentable over Xing (US 2018/0006129) in view of Ino (US 2016/0005961), Tao (US 2015/0076437) and further in view of Jin (US 2007/0107774).

Regarding Claim 28, Xing, Ino, and Tao teach all aspects of claim 20.  They do not show that the second dielectric layer includes an amorphous layer and crystals, and the crystals are nanocrystals dispersed in the amorphous layer.
Jin (see, e.g., Figs. 1A, 1B, 7-9), on the other hand, teaches that the second dielectric layer 104 includes an amorphous layer 141 and crystals 142, which are made of a same material and the crystals 142 are nanocrystals dispersed in the amorphous layer 141, thus, providing a nonvolatile functional element capable of obtaining a stable operation so that, e.g., a memory device capable of a nondestructive read operation without destroying the low resistance state, switching operation to control the current, and holding data more stably can be formed (see, e.g., par. 0055, 0189, 0192, 0199-0201, 0230-0243).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Xing’s/Ino’s/Tao’s device a second dielectric layer including an amorphous layer and nanocrystals dispersed in the amorphous layer, which are made of a same material, as taught by Jin, so that a memory device capable of a nondestructive read 

Regarding Claim 4, Xing, Ino, Tao, and Jin teach all aspects of claim 28.  Jin teaches that an average size of the nanocrystals is in a range from 3 nm to 15 nm (see, e.g., par. 0192).  Jin does not teach that an average size of the nanocrystals is in a range from 0.5 nm to 5 nm.
In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.  In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66.  Similarly, a prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties.  Titanium Metals Corp. of Amer.v.Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985).
"[A] prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003).  See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).

Claims 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Jin (US 2007/0107774) in view of Lai (US 2017/0141235) and further in view of Nishida (US 2017/0103988).

Regarding Claim 22, Jin teaches all aspects of claim 1.  Jin is silent with respect to the claim limitation that the nanocrystals 142 have an orthorhombic structure.  
Jin (see, e.g., Figs. 1A, 1B), teaches that the nanocrystals 142 are made of a material including BaTiO3, Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3, LiNbO3, LiTaO3, PbNb3O6, PbNaNb5O15, Cd2Nb2O7, Pb2Nb2O7, Bi4Ti3O12, (Bi,La)4Ti3O12, and SrBi2Ta2O9 (see, e.g., Jin, pars. 0189, 0192) and Lai (see, e.g., par. 0023), teaches that HfZrOx and Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for Pb(Zr,Ti)O3 or (Pb,La)(Zr,Ti)O3 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).
Nishida, on the other hand, teaches that some phases may provide improved ferroelectric properties over other phases and that the ferroelectric properties of a ferroelectric material may be improved by increasing the amount of the crystalline structure having a phase that exhibits a higher level of ferroelectric properties than other phases.  Accordingly, a ferroelectric material may have a higher proportion or ratio of one crystal phase over other possible crystal phases of the material.
For hafnium oxide, the orthorhombic crystal phase exhibits improved ferroelectric properties over some of the other phases, such as monoclinic, tetragonal, and cubic and one or more improved characteristics of the ferroelectric film may relate to the fraction of e.g., pars. 0026, 0035).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Jin’s device the nanocrystals comprising an orthorhombic structure, as taught by Nishida, to improve the ferroelectric properties.

Regarding Claim 23, Jin, Lai and Nishida teach all aspects of claim 22.  Nishida, teaches that the nanocrystals consists of an orthorhombic crystal phase (see, e.g., par. 0035).  

Regarding Claim 24, Jin, Lai and Nishida teach all aspects of claim 22.  Nishida, teaches that the nanocrystals further includes one or more of a monolithic phase, a cubic phase or a tetragonal phase (see, e.g., pars. 0034-0035).  

Claims 11 and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Tsai (US 2019/0019875) in view of Jin (US 2007/0107774) and further in view of Lai (US 2017/0141235).

Regarding Claim 11, Tsai (see, e.g., Fig. 10), teaches a negative capacitance field effect transistor (NC-FET), comprising:
a channel layer 14 made of a semiconductor (see, e.g., par. 0011);
a gate dielectric layer 58 disposed over the channel layer 14 (see, e.g., par. 0029);
a first gate electrode layer 60 disposed over the gate dielectric layer 58 (see, e.g., par. 0029);
38 disposed over the first gate electrode layer 60; and
a second gate electrode layer 46 disposed over the ferroelectric dielectric layer 38,2DM US 170096824-1.095714.1013Application No. 16/585,932Docket No. 095714-1013
Tsai is silent with respect to the claim limitations that the ferroelectric dielectric layer includes an amorphous layer and crystals, and the crystals are nanocrystals dispersed in the amorphous layer, and the amorphous layer and the crystals are made of a same material, which includes HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.
Jin (see, e.g., Figs. 1A, 1B, 7-9), on the other hand, teaches that the ferroelectric dielectric layer 104 includes an amorphous layer 141 and crystals 142, and the crystals 142 are nanocrystals dispersed in the amorphous layer 141, and the amorphous layer 141 and the crystals 142 are made of a same material, thus, providing a nonvolatile functional element capable of obtaining a stable operation so that, e.g., a memory device capable of a nondestructive read operation without destroying the low resistance state, switching operation to control the current, and holding data more stably can be formed (see, e.g., par. 0055, 0189, 0192, 0199-0201, 0230-0243).
It would have been obvious to one of ordinary skill in the art at the time of filing to include in Tsai’s device a ferroelectric dielectric layer including an amorphous layer and nanocrystals dispersed in the amorphous layer, and the amorphous layer and the crystals are made of a same material, as taught by Jin, so that a memory device capable of a nondestructive read operation, switching operation to control the current, and holding data more stably can be formed.

Tsai/Jin disclose the claimed invention except for the use of Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 for the ferroelectric layer instead of HfO2 and an oxide of a metal element, where the metal element is one or more selected from the group consisting of Zr, Al, La, Y, Gd and Sr.  Lai (see, e.g., par. 0023), on the other hand teaches that HfZrOx and Pb(Zr,Ti)O3, (Pb,La)(Zr,Ti)O3 are equivalent ferroelectric materials known in the art.  Therefore, because these ferroelectric materials were art-recognized equivalents at the time of the invention, one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, one of ordinary skill in the art would have found it obvious to substitute HfZrOx for Pb(Zr,Ti)O3 or (Pb,La)(Zr,Ti)O3 since the substitution would yield predictable results.  See Supreme Court decision in KSR International Co. v. Teleflex Inc., 550 U.S. _, 82 YSPQ2d 1385 (2007).

Regarding Claim 26, Tsai, Jin, and Lai teach all aspects of claim 11.  Tsai (see, e.g., Fig. 10), teaches that the channel layer 14 comprise a semiconductor fin protruding from an isolation insulating layer (see, e.g., par. 0011).
 
Response to Arguments
Applicant's arguments filed on 01/21/2021 with respect to the rejection of claims 1 and 11 have been considered but they are not persuasive.

The Applicants argue:


The examiner responds:
Jin (see, e.g., Figs. 1A-1B, 7-9), teaches that the amorphous layer 141 and the crystals 142 are made of a same material, albeit, with different stoichiometry (see, e.g., pars. 0189, 0192, 0230-0243).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nelson Garces whose telephone number is (571)272-8249.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.

/Nelson Garces/Primary Examiner, Art Unit 2814